ORDER

PER CURIAM.
Lear Corporation and Zurich Insurance Company appeal from a Final Award Allowing Compensation (Final Award) of the Labor and Industrial Relations Commission (Commission) modifying an Award and Decision of the Administrative Law Judge in favor of Gary Feller (Employee). We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s Final Award is supported by competent and substantial evidence and is not clearly contrary to the overwhelming weight of the evidence. Sutton v. Vee Jay Cement Contracting Co., 37 S.W.3d 803, 807 (Mo.App. E.D.2000). Further, the Commission did not act without or in excess of its powers in awarding Employee temporary total disability benefits. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).